id office uilc cca_2010042010534041 ----------------------------- number release date from --------------- sent tuesday date am to ------------------------------------------------ cc ---------------------------------------------------------------- subject follow up to question -------------------------- -- here is the additional analysis to address your question about rr rev_rul does not replace revrul_56_249 rather it builds on it emphasizing points sec_3402 the definition in sec_3402 does not apply for fica and futa purposes the definition is contained in a series of administrative pronouncements published by the service revrul_90_72 walks through the relevant revenue rulings in particular revrul_90_72 summarizes revrul_56_249 listing the features of the plan at issue in that ruling revrul_90_72 also mentions the revenue rulings that broaden revrul_56_249 by stating that payment of benefits under a plan unilaterally instituted by the employer or other than from a_trust do not alter the conclusion of revrul_56_249 revrul_90_72 mention sec_2 additional revenue rulings that hold that termination and severance payments and lump-sum payments are wages thus in determining whether benefits paid under a sub plan are wages for purposes of fica futa or federal_income_tax withholding it may not be necessary to look beyond revrul_90_72 however for a fuller explanation of the features of the plan at issue in the ruling it may be useful to refer to that ruling link to state unemployment_compensation revrul_56_249 provides a limited exception from the definition of wages for fica futa and federal_income_tax withholding purposes for certain payments made upon the involuntary separation of an employee from the service of the employer but only if the payments are designed to supplement the receipt of state unemployment_compensation the portion of revrul_77_347 concluding that benefits do not have to be linked to state unemployment_compensation in order to be excluded from the definition of wages for fica and futa_tax purposes is inconsistent with the underlying premises for the exclusion and is therefore revoked this restores the distinction between sub pay and dismissal pay by re-establishing the link between sub pay and state unemployment_compensation set forth in revrul_56_249 lump sum not sub pay since the receipt of supplemental unemployment benefits in the form of a lump sum rather than periodic_payments allows the same amount of benefits to be received regardless of how long an individual remains unemployed benefits provided in the form of a lump sum are not considered linked to state unemployment_compensation and are therefore not excludable from wages as sub pay let me know if you have any questions ---------
